Title: To Thomas Jefferson from Lafayette, [ca. 1 November 1802]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            [ca. 1 Nov. 1802]
          
          [. . .] [. . .]ngston Has [. . .] My frien[. . .] [. . .] you and the philosophical Society With two Copies of a Work [Which], [not]wistanding the Actual turn of the public Spirit, Has Attracted Much Notice in France, and Will I am Sure Appear to You a Very Distinguished performance—An other Friend of Mine, Cen Tracy, My Colleague in the Constituent Assembly, My Son’s Father in Law, Now a Senator as Well as Cabanis, and on the Same political Side, Has Desired me to Have presented to You and to the philosophical Society Copies of a Book of His Which Accompagny this Letter—He Also Begs Leave to Offer You two Copies of His Observations Respecting public Studies—I am Happy to Have Been Choosen By Both to introduce, through the American Minister, this tribute of their Respect to You, My Dear Sir, and to the Society of Which Cen Cabanis Has the Honor to be a Member—I am With the Most Affectionate Regard Yours
          
            Lafayette
          
        